Citation Nr: 1210869	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hyperlipidemia, hypercholesterolemia, and dyslipidemia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  In a February 2006 rating decision, the San Diego, California RO, in pertinent part, denied service connection for a bilateral knee disability.  In a May 2008 rating decision, the Portland, Oregon RO denied service connection for hyperlipidemia, hypercholesterolemia, and dyslipidemia.

In September 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The objective findings of hyperlipidemia, hypercholesterolemia, and dyslipidemia constitute laboratory findings and are not diseases or disabilities for which VA benefits can be granted.

CONCLUSION OF LAW

Hyperlipidemia, hypercholesterolemia, and dyslipidemia were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 61 Fed. Reg. 20.440, 20,445 (May 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In this case, the Board finds that the VCAA notice requirements have been satisfied by the October 2007 letter.  In the October 2007 letter, VA informed the Veteran that in order to substantiate a claim for service connection the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held, among other things, that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  In the present appeal, the October 2007 VCAA letter to the Veteran included the type of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records, and VA outpatient treatment records.  

Although an examination or an opinion was not obtained in connection with the Veteran's claim, the Board finds that VA was not under an obligation to provide an examination, as such is not necessary to make a decision on the claim.  The competent medical evidence that is of record is sufficient to decide the Veteran's claim on the issues of service connection because as the evidence shows no current disability attributable to hyperlipidemia, hypercholesterolemia, and dyslipidemia.  See 38 U.S.C.A. § 5103A(d).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  For these reasons, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Veteran asserts that service connection is warranted for hyperlipidemia, hypercholesterolemia, and dyslipidemia.  He contends that such conditions are due to an in-service November 1999 accident in which he fell 130 feet from a helicopter and landed on the sidewalk on his right side.  His service treatment records document that such accident indeed occurred.  Post service treatment records, including numerous laboratory reports, show that the Veteran has been diagnosed with hyperlipidemia and hypercholesterolemia, which a private physician, Dr. K C. W., has opined are medical conditions that were caused by his 1999 in-service traumatic fall.  

The Board notes that hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary, 883 (30th ed. 2003).  Dyslipidemia is defined as an abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood.  Id. at 575.  

Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress had specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Here, although the record shows that the Veteran has been diagnosed with hyperlipidemia and hypercholesterolemia, absent proof of a current disability, not just mere laboratory findings, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the Veteran need only have the claimed disability at the time he files his claim, even if it subsequently resolves before VA adjudicates or decides his claim).

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim of service connection for hyperlipidemia, hypercholesterolemia, and dyslipidemia and it must be denied.  There is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for hyperlipidemia, hypercholesterolemia, and dyslipidemia is denied.



REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a bilateral knee disability.  With regard to a current disability, the record reflects that the Veteran has been diagnosed with bilateral patellofemoral pain syndrome and right knee degenerative joint disease.  With respect to an in-service injury or disease, his service treatment records fail to show that he complained of, or was treated for, a knee disability.  Nevertheless, he asserts that such disability is due to the parachute jumping, fast roping, repelling, and carrying of heavy loads, and other physical activities that he participated in while serving as a Navy Seal.  He also believes that his bilateral knee disability could be due to a November 1999 incident in which he fell 130 feet from a helicopter.  The Veteran's DD Form 214 shows that his military occupational specialty was that of a combatant swimmer (Seal).  Therefore, the Board finds that it would have been consistent with the circumstances of the Veteran's service for him to have to carry heavy loads, parachute jump, fast rope, etc.  See, 38 U.S.C.A. § 1154.  The Board also notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., participating in physically demanding activities and injuring his knees in service).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, despite the evidence of record and the Veteran's contentions, the record does not show that any examiner, private or VA, has provided an opinion as to the etiology of the Veteran's current bilateral knee condition.  The Board finds that such an opinion is necessary in order to properly adjudicate the Veteran's bilateral knee claim.  Therefore, the Board finds that the claim must be remanded for a VA examination and clinical opinion as to the nature and etiology of the Veteran's current bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his bilateral knee disability since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current bilateral knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  All current knee disabilities should be identified. 
 
The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed knee disability is related to any incident of his service as a Navy Seal, including carrying heavy loads, parachute jumping, fast roping, repelling, etc.  The examiner should also comment on whether any currently diagnosed knee disability is related to the documented November 1999 accident in which the Veteran fell 130 feet from a helicopter.

If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


